DETAILED ACTION

This Notice of Allowance is in reply to the request for continued examination filed on 07/05/2022.
Claims 2-3 have been cancelled by amendments on 01/13/2022.
Claims 15-18, 20 have been cancelled by amendments on 07/05/2022.
Claims 1, 11 & 19 have been amended.
Claims 1, 4-14, and 19 are pending.
Claims 1, 4-14, and 19 are Allowable.
The Examiner rescinds the 101 and the 103 rejections in view of applicant’s amendments. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to the arguments on the 101 rejections filed on 07/05/2022, the remarks have been considered and, in view of the amendments, the Examiner found the arguments persuasive. Specifically, the Applicant asserted  in pg. 7, “that the claims are at least a practical application. The claims are embodied in a computer medium and recite a specific implementation that requires a weigh scale that interacts with a tag of a bag when the bag hangs from the weigh scale and enforcement against the payment account of custom-defined rules associated with the tag.” The Examiner agreed that there was no abstract idea involved, but rather, the claims recited a practical application. Therefore, the Examiner rescinded the 101 rejections.
With regard to the 103 rejections filed on 07/05/2022, the following references generally teach the amended claims:
Kountotsis et al. (US 2013/0103519 A1) discloses the following limitations: A method, comprising: providing executable instructions to a processor of a transaction terminal causing the processor to execute the executable instructions and perform operations comprising: receiving a unique identifier from a wireless tag integrated into a bag during a transaction at the transaction terminal;
obtaining from a server a payment account linked to the unique identifier of the bag; updating the transaction as items are scanned at the transaction terminal and placed in the reusable bag; 
and processing at least a portion of a transaction total for the transaction against the payment account for a checkout of the transaction at the transaction terminal.
Murdter (US 2012/0006599 A1) discloses wherein receiving further includes receiving the unique identifier from a wireless tag reader of a vertically integrated bagging scale when the bag hangs from the vertically integrated bagging scale;
 recording weights of produce items placed in bag, wherein the weights are received from the vertically integrated bagging scale;
Weed (US 2010/0200450 A1) discloses a reusable bag comprising an integrated wireless tag.
Fiebiger et al. (US 2007/0262139 A1) discloses wherein registering further includes receiving custom rules associated with using the payment account for transaction payments from a registered user associated with the payment account and the unique identifier of the wireless tag;  
Freud (US 2005/0203824 A1) teaches reporting the at least a portion of the transaction total and transaction details to a tag account manager that manages the unique identifier associated with the wireless tag.
However, in the instant application, none of the prior art of record either individually or in combination teaches or suggests claim 1, 11, and 19. These references cited above, in combination, failed to establish a Prima Facie case of obviousness. Specifically, in pg. 8 and 9 of the Remarks, the Applicant asserted in the last paragraph “. . . Moreover, there is no indicating that the scale of Murdter includes a wireless tag reader nor includes a wireless transceiver. The combination fails to at least teach ‘receiving a unique identifier from a wireless tag integrated into a bag during a transaction’ as is recited in the independent claims (using claim 1 as an exemplar.” Furthermore, the Applicant has rolled up the dependent claims 15-18 and incorporated those into the independent claims and thus narrowed the scope of the claimed invention. Therefore, the Applicant’s arguments are persuasive, and claims 1, 4-14, and 19 are deemed to be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN DUC BUI/Examiner, Art Unit 3695

/KITO R ROBINSON/Primary Examiner, Art Unit 3619